Exhibit T3A.49 Uno of Hagerstown, Inc. ARTICLES OF AMENDMENT AND RESTATEMENT Uno of Hagerstown, Inc., a Maryland corporation, having its principal office at 300 East Lombard Street, Baltimore, Maryland 21202 (hereinafter referred to as the “Corporation”) hereby certifies to the State Department of Assessments and Taxation of Maryland (the “Department”) that: FIRST:The Corporation desires to amend and restate its Charter as currently in effect as hereinafter provided.The provisions set forth in these Articles of Amendment and Restatement are all the provisions of the Charter of the Corporation as currently in effect. SECOND:The Charter of the Corporation is hereby amended by striking in their entirety Articles FIRST through SEVENTH, inclusive, and by substituting in lieu thereof the following: “FIRST:The name of the corporation (which is hereafter referred to as the “Corporation”) is Uno of Hagerstown, Inc. “SECOND:The purposes for which the Corporation is formed are: (1)To acquire and conduct the business of dealing in all kinds of spirits, beers, wines and beverages at retail, and a restaurant properly licensed to do so, and to do all things incidental thereto, such as buying, selling merchandise, dispensing food and drink, purchasing or holding and occupying under deed or lease such real estate as may be necessary therefore, and for such purposes to borrow money and pledge property and assets of the corporation as security therefore, and to have all of the powers conferred upon corporations organized under the provisions of the Maryland General Corporation Law. (2)To do anything permitted by Section 2-103 of the Corporations and Associations Article of the Annotated Code of Maryland, as amended from time to time. “THIRD:The current post office address of the principal office of the Corporation in this State is c/o The Corporation Trust Incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202.The name and post office address of the current Resident Agent of the Corporation in this State are The Corporation Trust Incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202.Said Resident Agent is a MD Corporation. “FOURTH:The total number of shares of capital stock which the Corporation has authority to issue is five thousand (5000), divided into two thousand five hundred (2500) shares of
